                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

JORDAAN JAIRRION TILLMAN # 209116                                                 PLAINTIFF

VS.                                                        CIVIL ACTION: 1:18cv250-RHW

DAVID DUNKIN-HOBBS, et al.                                                     DEFENDANTS

                                     FINAL JUDGMENT

       In accordance with the requirement for a separate document by Federal Rules of Civil

Procedure 58(a) and based on the reasons set forth in the Memorandum Opinion and Order

entered this date granting summary judgment in favor of the Defendants, the Court hereby enters

its Final Judgment in the above-captioned matter.

       IT IS ORDERED that this case is dismissed.

       SO ORDERED, this the 17th day of October 2019.



                                            /s/   Robert H. Walker
                                            ROBERT H. WALKER
                                            UNITED STATES MAGISTRATE JUDGE
